Citation Nr: 1123839	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-45 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bruxism.  

3.  Entitlement to an increased disability evaluation for asbestosis with pleural plaques and interstitial lung disease (ILD) associated with positive JO-1 antibody, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service March 1965 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regarding the claim of service connection for depression, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when the factual record presents multiple diagnoses of a psychiatric disorder, a non-represented cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for depression, the Veteran has also been diagnosed with other psychiatric disorders, including PTSD.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than depression, to include PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

With regard to the now newly expanded issue of service connection for a psychiatric disorder, to include PTSD and depression, the Veteran, in his December 2007 notice of disagreement, indicated that he had experienced periods of depression, inability to sleep, outbursts of anger, grinding teeth in his sleep, avoiding contacting shipmates, jumpy, negative feelings, and alcohol abuse.  He stated that he felt that all of this stemmed from a significant experience that he had on the submarine he was stationed on.  He indicated that while on watch there was a flooding casualty that happened at his watch station.  The Veteran noted that in a matter of seconds, there was seawater up to the deck plates.  He reported that if were not for the action that he had taken the boat could have been lost.  

The Veteran stated that there were 6 people that he knew that went down on the Scorpion.  He was very friendly with one of them.  He indicated that he was the lead watch stander in responding to several other seawater leaks, steam leaks, fires, and a major hydraulic leak.  He noted that some people froze but he took action.  The Veteran stated that it was always after a casualty was corrected that it got to him.  He reported that he was found to have depression as early as 1982.  The Veteran noted that he was currently under treatment for his depression with Dr. Graves and that he was taking Zoloft.  

In a November 2009 letter, the Veteran's private physician, J. Graves, M.D., indicated that the Veteran had been under his care for many years.  He reported that the Veteran had chronic depression which had been controlled with medication.  Dr Graves stated that the Veteran had a history of a life-threatening event while in the Navy resulting in a death and near catastrophe for the boat while he was on watch.  He stated that the Veteran had recurring anxiety and nightmares about the event.  Dr. Graves noted that it was his belief that the Veteran had some element of PTSD and depression secondary to this event.  He also stated that the Veteran suffered from chronic bruxism which was aggravated by stress and depression.  

In a February 2010 letter, Dr. Graves stated that in addition to the PTSD as described in his previous letter, the Veteran also had from chronic ILD.  He noted that this was a chronic debilitating illness (ILD) and was certainly a further cause for his depression.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because the Veteran filed his currently appealed claims for service connection prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran must be applied in adjudicating the issues of service connection.

To date, the Veteran has not been afforded a VA examination as it relates to his claim of service connection for a psychiatric disorder, to include depression and PTSD.  

The Veteran has also indicated that he is in receipt of Social Security disability benefits.  In an October 2006 letter to the Veteran, the Social Security Administration informed the Veteran that he had been awarded Social Security disability benefits.  Failure to obtain the SSA decision and relevant supporting documents violates VA's duty to assist the Veteran with the development of his claims.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In December 2010, the Veteran filed a notice of disagreement (NOD) with the disability rating assigned for his ILD, adjudicated in the June 2010 rating decision.  The NOD filed by the Veteran was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  However, as it does not appear that the AOJ ever issued a statement of the case with regard to this issue, the Board is required to remand the issue to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.304, 3.307, 3.309, and 3.310 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC must contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

3.  The RO/AMC must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The RO/AMC must specifically ask for the dead sailor's name and the date of the flooding as well as the name of the submarine the Veteran was on.  The RO must then check Navy records to confirm this allegation.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.

4.  The RO must request all of the Veteran's personnel records and ensure that they are associated with the Veteran's claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO.  The Veteran and his representative must be informed as to the result of these efforts.  The Veteran must then be given an opportunity to respond.

5.  Whether or not the additional evidence is obtained, the RO must review the Veteran's claims file and prepare a summary of the claimed stressors.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to the PTSD claim to all appropriate sources with the requested sources being asked to provide any available information that might corroborate the Veteran's alleged inservice stressors.  All documentation received by the RO must be associated with the claims file.  The RO must ask the requested sources to discuss in their response what the records show with regard to the stressors identified by the Veteran.

6.  The RO/AMC will schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present. 

The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  The list of verified stressors must also be provided to the examiner.  Any further indicated special studies, including psychological studies, must be accomplished.

The examiner must conduct the examination with consideration of the current criteria for PTSD.  The examination report must include a detailed account of all pathology present.

b.  The examiner must respond to the inquiries: If a diagnosis of PTSD is appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD by the examiner.

c.  Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.  

d.  The examiner must also indicate whether the Veteran's service-connected asbestosis with ILD caused or aggravated (permanently worsened) any current psychiatric disorder? 

e.  The examiner must provide rationales for these opinions.

7.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

10.  The AOJ must issue a statement of the case addressing the Veteran's appeal of the disability rating assigned for his service-connected ILD in the June 2010 rating determination.  The RO must inform the Veteran that in order to complete the appellate process for this matter, he must submit a timely substantive appeal to the RO.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


